The order appealed from should be affirmed, the irregularities and defects in the actions of the common council of the city in passing the ordinances authorizing the work and the omission to advertise such ordinance being cured by the certificate of the commissioners appointed by chapter 580 of the Laws of 1872. That the case is within the provisions of the act and the assessment validated by it, was adjudged by the Supreme Court, and we concur in that part of the opinion of Judge DANIELS in which he considers the effect of the statute upon the application. The same assessment was before us In the Matter of Levy,* not reported; but the statute referred to and the action of the commissioners under it was not interposed as a defence to the application, either in the Supreme Court or in this court.
The order must be affirmed.
All concur.
Order affirmed.
* 63 N.Y., 637.